Title: From James Madison to Charles J. Ingersoll, 8 November 1823
From: Madison, James
To: Ingersoll, Charles J.


        
          Dear Sir
          Montpellier Novr. 8. 1823
        
        I thank you as a friend for the printed copy of your Discourse kindly sent me; and I thank you still more as a Citizen for such an offering to the free Institutions of our Country. In testing the Tree of liberty by its fruits, you have shewn how precious it ought to be held by those who enjoy the blessing. I wish the Discourse could be translated & circulated wherever the blessing is not enjoyed. Were the truths it contains in possession of every adult in Europe, the portentous league against the rights & happiness of the human race would be formidable only to its authors & abettors. With great esteem & every good wish
        
          James Madison
        
      